          Case 3:17-cv-06779-RS Document 226 Filed 06/21/19 Page 1 of 6



 1 Joel A. Fleming (SBN 281264)
   Jacob A. Walker (SBN 271217)
 2 Block & Leviton LLP
 3 260 Franklin Street, Suite 1860
   Boston, MA 02110
 4 (617) 398-5600 phone
   joel@blockesq.com
 5 jake@blockesq.com
 6 Hung G. Ta, pro hac vice
 7 JooYun Kim, pro hac vice
   Hung G. Ta., Esq. PLLC
 8 250 Park Avenue, 7th Floor
   New York, NY 10177
 9 (646) 453-7288
10 hta@hgtlaw.com
   jooyun@hgtlaw.com
11
   Co-Lead Counsel
12
                                   UNITED STATES DISTRICT COURT
13                               NORTHERN DISTRICT OF CALIFORNIA
14
                                                    Master File No. 17-cv-06779-RS
15
     In re TEZOS SECURITIES LITIGATION              Class Action
16
     This document relates to:                      Judge: Hon. Richard Seeborg
17
18          ALL ACTIONS                             STIPULATION AND [PROPOSED]
                                                    ORDER ADDING NEW PLAINTIFFS
19
20
21
22
23
24
25
26
27
28
                          STIPULATION AND [PROPOSED] ORDER REGARDING COMPLAINT
                                                     -1-
          Case 3:17-cv-06779-RS Document 226 Filed 06/21/19 Page 2 of 6



 1          WHEREAS, on April 3, 2018, Arman Anvari filed an Amended Consolidated Complaint
 2 (ECF No. 108) (the “Complaint”) against Dynamic Ledger Solutions, Inc. (“DLS”), Tezos Stiftung
 3 (“Tezos Foundation”), Kathleen Breitman, Arthur Breitman, Timothy Cook Draper (“Draper”),

 4 Draper Associates V Crypto LLC (“Draper Associates Crypto”) and Bitcoin Suisse AG (“Bitcoin
 5 Suisse”);
 6          WHEREAS, on August 7, 2018 and August 31, 2018, the Court issued orders (ECF Nos.
 7 148 and 163) granting the motions to dismiss the Complaint filed by Draper, Draper Associates
 8 Crypto, and Bitcoin Suisse;
 9          WHEREAS, on September 14, 2018, DLS, the Tezos Foundation, Kathleen Breitman, and
10 Arthur Breitman (collectively “Defendants”) filed answers (ECF Nos. 168-171) to the Complaint;
11          WHEREAS, on November 21, 2018, the Court entered a stipulation adding Pumaro LLC as
12 a named plaintiff to the Complaint (ECF No. 183);
13          WHREAS, on January 7, 2019, the Court entered a stipulation adding Artiom Frunze as a
14 named plaintiff to the Complaint (ECF No. 186);
15          WHEREAS, on April 8, 2019, the Court ordered Anvari withdrawn as Lead Plaintiff, and
16 appointed Trigon Trading Pty. Ltd. (“Trigon”) as Lead Plaintiff (ECF No. 213);

17          WHEREAS, Lead Plaintiff Trigon and Defendants have agreed that additional named
18 plaintiffs may be added to the Complaint without the need to file an amended pleading or amended

19 answers by Defendants;
20          IT IS HEREBY STIPULATED AND AGREED by the undersigned counsel on behalf of
21 Lead Plaintiff Trigon and Defendants that:
22          (a) The Complaint (ECF No. 108, as amended by ECF Nos. 183, 186, and 213) is amended
23 to add Lead Plaintiff Trigon and the following allegation as paragraph 14c:
24                 Trigon Trading Pty. Ltd. (“Trigon”) is an Australian proprietary
                   company which invested 18.9999 Bitcoin in the Tezos ICO on or
25                 around July 3, 2017. Trigon was promised delivery of 109,249.42
                   Tezos tokens upon the conclusion of the Tezos ICO and the launch of
26                 the Tezos network. Trigon sold its Tezos tokens at a loss in early
                   December 2018.
27
28
                          STIPULATION AND [PROPOSED] ORDER REGARDING COMPLAINT
                                                     -2-
          Case 3:17-cv-06779-RS Document 226 Filed 06/21/19 Page 3 of 6



 1          (b) Hayden Hsiung is added as an additional plaintiff and the following allegation is added
 2 to the Complaint as paragraph 14d:
 3                   Plaintiff Hayden Hsiung is a U.S. citizen who invested 0.5 Bitcoin in
                     the Tezos ICO on July 1, 2017.
 4
            (c) Gijs Matser is added as an additional plaintiff and the following allegation is added to the
 5
     Complaint as paragraph 14e:
 6
                     Plaintiff Gijs Matser is a citizen of the Netherlands who invested 31.2
 7                   Ethereum in the Tezos ICO on July 3, 2017.
 8          (d) Defendants, and each of them, answer paragraph 14c as follows:
 9                   Defendants are without sufficient knowledge or information to form a
                     belief as to the truth of the allegations in paragraph 14c pertaining to
10                   Trigon Trading Pty. Ltd.’s alleged contribution to the Fundraiser, and
                     on that basis deny them. Except as expressly admitted, Defendants
11                   deny each and every remaining allegation of paragraph 14c.
12          (e) Defendants, and each of them, answer paragraph 14d as follows:
13                   Defendants are without sufficient knowledge or information to form a
                     belief as to the truth of the allegations in paragraph 14d pertaining to
14                   Hayden Hsiung’s alleged contribution to the Fundraiser, and on that
                     basis deny them. Except as expressly admitted, Defendants deny each
15                   and every remaining allegation of paragraph 14d.
16          (f) Defendants, and each of them, answer paragraph 14e as follows:

17                   Defendants are without sufficient knowledge or information to form a
                     belief as to the truth of the allegations in paragraph 14e pertaining to
18                   Gijs Matser’s alleged contribution to the Fundraiser, and on that basis
                     deny them. Except as expressly admitted, Defendants deny each and
19                   every remaining allegation of paragraph 14e.
20 Stipulated and agreed to by:
21
     June 21, 2019                                     /s/ Jacob A. Walker
22                                                     Joel A. Fleming (SBN 281264)
                                                       Jacob A. Walker (SBN 271217)
23                                                     Block & Leviton LLP
                                                       260 Franklin Street, Suite 1860
24                                                     Boston, Massachusetts 02110
                                                       (617) 398-5600 phone
25                                                     joel@blockesq.com
                                                       jake@blockesq.com
26
                                                       Co-Lead Counsel and Counsel to Lead Plaintiff
27                                                     Trigon Trading Pty. Ltd.
28
                            STIPULATION AND [PROPOSED] ORDER REGARDING COMPLAINT
                                                       -3-
     Case 3:17-cv-06779-RS Document 226 Filed 06/21/19 Page 4 of 6



 1                                         /s/ Hung G. Ta
                                           Hung G. Ta, pro hac vice
 2                                         JooYun Kim, pro hac vice
                                           Hung G. Ta., Esq. PLLC
 3                                         250 Park Avenue, 7th Floor
                                           New York, NY 10177
 4                                         (646) 453-7288
                                           hta@hgtlaw.com
 5                                         jooyun@hgtlaw.com
 6                                         Co-Lead Counsel and Counsel to Plaintiffs and
                                           Proposed Plaintiffs Pumaro LLC, Artiom
 7                                         Frunze, Hayden Hsiung, and Gijs Matser
 8                                         /s/ Patrick E. Gibbs
                                           Patrick E. Gibbs (183174)
 9                                         Jessica Valenzuela Santamaria (220934)
                                           David S. Houska (295918)
10                                         Jessie A.R. Simpson LaGoy (305257)
                                           Cooley LLP
11                                         3175 Hanover Street
                                           Palo Alto, CA 94304-1130
12                                          (650) 843-5355 phone
                                           pgibbs@cooley.com
13                                         jvs@cooley.com
                                           dhouska@cooley.com
14                                         jsimpsonlagoy@cooley.com
15                                         Attorneys for Defendant Dynamic Ledger
                                           Solutions Inc.
16
                                           /s/ Brian E. Klein
17                                         Brian E. Klein (258486)
                                           Scott M. Malzahn (229204)
18                                         Donald R. Pepperman (109809)
                                           Baker Marquart LLP
19                                         777 S. Figueroa Street, Suite 2850
                                           Los Angeles, CA 90017
20                                         (424) 652-7814 phone
                                           bklein@bakermarquart.com
21                                         smalzahn@bakermarquart.com
                                           dpepperman@bakermarquart.com
22
23
24
25
26
27
28
                 STIPULATION AND [PROPOSED] ORDER REGARDING COMPLAINT
                                            -4-
     Case 3:17-cv-06779-RS Document 226 Filed 06/21/19 Page 5 of 6



 1
                                           Attorneys for Defendants Dynamic Ledger
 2                                         Solutions, Inc., Kathleen Breitman, and Arthur
                                           Breitman
 3
                                           /s/ Neal A. Potischman
 4                                         Neal A. Potischman (SBN 254862)
                                           Serge A. Voronov (SBN 298655)
 5                                         Davis Polk & Wardwell LLP
                                           1600 El Camino Real
 6                                         Menlo Park, California 94025
                                           (650) 752-2000 phone
 7                                         neal.potischman@davispolk.com
                                           serge.voronov@davispolk.com
 8
                                           Edmund Polubinski III (pro hac vice)
 9                                         Andrew S. Gehring (pro hac vice)
                                           450 Lexington Avenue
10                                         New York, New York 10017
                                           (212) 450-4000 phone
11                                         edmund.polubinski@davispolk.com
12                                         Attorneys for Tezos Stiftung
13
14
15
16

17
18

19
20
21
22
23
24
25
26
27
28
                 STIPULATION AND [PROPOSED] ORDER REGARDING COMPLAINT
                                            -5-
         Case 3:17-cv-06779-RS Document 226 Filed 06/21/19 Page 6 of 6



 1 SO ORDERED.
 2
     _____________________________          ____________________________________
 3
     June __, 2019                          The Hon. Richard Seeborg
 4                                          United States District Judge

 5
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18

19
20
21
22
23
24
25
26
27
28
                      STIPULATION AND [PROPOSED] ORDER REGARDING COMPLAINT
                                                 -6-
